Citation Nr: 1146929	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service February 1955 to February 1957.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for an increased rating for bilateral hearing loss.

The issue of entitlement to an increased rating for otitis media has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected hearing loss disability is manifested, at worst, by level VII hearing loss in the right ear and level V hearing loss in the left ear for VA purposes.


CONCLUSION OF LAW

The criteria for a 30 disability rating, but no higher, for a bilateral hearing loss disability has been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for hearing loss was received in December 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in January 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in January 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate his increased rating claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with a January 2009 VA medical examination to assess the current state of his service-connected bilateral hearing loss disability.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations for Hearing Loss Disability Ratings

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2011).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2011).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).   

Factual Background and Analysis

In August 1971, the Veteran was granted service connection for a bilateral hearing loss based on a June 1971 VA examination which indicated the Veteran's hearing loss was a result of in-service ear problems.  

In an August 2007 private treatment record from the Inner Ear Institute, the examiner noted that the Veteran complained of imbalance, nausea, and dizziness which began a few years prior.  He had an MRI in 2006 which was negative.  Audiological results showed a 35 to 40 percent sensorineural hearing loss in the left year and a 75 to 80 percent mixed hearing loss in the right ear.  

During an August 2007 private audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
70
75
85
90
70
LEFT
20
30
60
65
65

Speech audiometry revealed speech recognition ability of 87 percent in the right ear and 73 in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 55 and a speech discrimination of 73 percent, in the left ear, will result in level V hearing for that ear.  As the Veteran's puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the Board will apply whichever table (VI or VIA) that would result in the higher level for the Veteran's right ear.  See 38 C.F.R. § 4.86(a).  Applying the tones to Table VI would only result in a level III hearing for the right ear.  However, when the Board applied the above results to the Table VIA chart, a puretone threshold average of 80 will result in level VII hearing for the right ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level VII for the right ear, combined with a level V for the left ear, will result in a 30 percent compensation evaluation.

VA outpatient treatment records dated from January to April 2008 were also received in connection with this appeal.  The Veteran was fitted for hearing aids and reported he could hear well.  

A VA progress note dated in January 2008 indicates the Veteran was given an audiometric examination.  However, as speech recognition scores are not included in the test, the test cannot be used for rating purposes. 

In letters dated in January 2009, the Veteran's wife and daughter asserted that they have witnessed the steady deterioration of the Veteran's hearing.  They reported that he can only hear when someone is looking at him, and he can no longer hear when someone is calling his name from another room.  His wife reported that he is constantly asking to increase the volume of the television, and that speaking in a normal volume, especially in the car, is difficult if not impossible. 

In a July 2009 VA examination, the Veteran complained of difficulty hearing in many listening situations particularly in adverse listening conditions.  He also underwent an audiological evaluation.   Pure tone thresholds, in decibels, were as follows:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
70
75
85
90
70
80
LEFT
25
40
65
60
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 55 and a speech discrimination of 92 percent, in the left ear, will result in level I hearing for that ear.  Applying the above results to the Table VIA chart, a puretone threshold average of 80 will result in level VII hearing for that ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level VII for the right ear, combined with a level I for the left ear, will result in a zero percent compensation evaluation.

In this case, applying the benefit of the doubt to the Veteran in the interpretation of the evidence, the Board finds that the Veteran's hearing loss is entitled to an increased disability rating based upon all objective hearing loss measurements, including the August 2007 private and January 2009 VA audiometric reports, as mechanically applied to the relevant tables.  Affording equal weight to the private and VA audiometric reports, but emphasizing that which would be most favorable to the Veteran (the August 2007 private audiometric report), the evidence of record reflects impaired hearing acuity levels which would warrant the assignment of a 30 percent disability rating but no higher. 

Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).

The Board acknowledges the difficulties that the Veteran has with his hearing acuity.  However, the ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The mere assertion that a disability interferes with employment or renders a veteran unemployable does not automatically raise or implicate the assertion that the regular schedular standards are not adequate and therefore require consideration of § 3.321(b)(1).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See VAOPGCPREC 6-96.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his hearing loss that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Absent any unusual circumstances, it is evident that the Veteran's impairment is contemplated by the schedular rating assigned.


ORDER

Entitlement to a disability rating in excess of 30 percent, but no higher, for bilateral hearing loss is allowed. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


